DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 10/21/2016. It is noted, however, that applicant has not filed a certified copy of the CA2946117 application as required by 37 CFR 1.55. 
Response to Amendment
	The amendments filed on 3/22/2021 have been entered. Claims 1-20 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (US PGPUB 20130048114) in view of Montestruqe et al. (US Patent 7,792,126; hereinafter Montestruqe) in view of Montestruque et al. (US PGPUB 20160378123; hereinafter Montestruque (123)).

Regarding Claim 1; Rothman teaches; A fluid distribution system comprising:
(a) a pump connected to a pump variable speed drive, and further connected to a conduit; (Rothman; at least Fig. 2; paragraphs [0005]-[0006]; disclose a variable speed pump in connection with a variable speed drive which is in fluid connection (i.e. via piping/conduit) with valves and a chiller of the system)
(b) one or more nodes incorporated in the conduit, (Rothman; at least Fig. 2; paragraph [0006]; disclose a plurality of self-regulating valves and pumps (nodes) which are in fluid communication with each other (i.e. incorporated into the piping/conduit)
each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: two node units; a node unit and the pump; or a node unit and a group of node unit, and such position being at any point therebetween so designated including a point devoid of intersections of conduits; 
(c) one or more node units incorporated in the conduit, (Rothman; at least Fig. 2; paragraph [0006]; disclose a plurality of self-regulating valves and pumps (nodes) which are in fluid communication with each other (i.e. incorporated into the piping/conduit)
 each of the one or more node units being operable to receive information from other node units and from one or more external sources, (Rothman; at least paragraph [0016]; disclose wherein a processor (external source) provides speed control adjustment information to the one or more pumps (nodes))
and to process the received information to produce processed information for the purpose of determining if balanced flow in the conduit and line pressure loss at the one or more nodes is achieved and to generate adjustments to generate balanced flow and line pressure loss in the fluid distribution system; (Rothman; at least paragraphs [0017]-[0020]; disclose wherein the system process valve position, temperature, and pressure information which is utilized by an algorithm for determining a balanced flow condition and adjusting a speed of the variable pump to achieve a balanced flow)
(d) a return conduit wherein fluid flows directly to the pump; (Rothman; at least Fig. 2; shows a water return line back to the pumps (204))
and said fluid distribution system being operable to maintain balance of flow in the conduit and line pressure loss at each of the one or more nodes after initiation of the fluid distribution system to achieve a high efficiency energy transfer within the fluid distribution system devoid of any of the following: specific absolute flow limit value settings for any pressure value; specific absolute pump speed settings for any exact pump speed; and any manual adjustment of any one or more valves of the one or more node units. (Rothman; at least paragraph [0016]; disclose wherein the system utilizes self-regulating valves which share valve information with a microprocessor which then uses an algorithm to determine a lowest pump speed (exact pump speed) in order to balance flow and reduce energy loss at the valves).
Rothman appears to be silent on; one or more nodes incorporated in the conduit, each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: two node units; a node unit and the pump; or a node unit and a group of node unit, and such position being at any point therebetween so designated including a point devoid of intersections of conduits; 
each of the one or more node units being operable to receive information from other node units and from one or more external sources,
However, Montestruque teaches; each of the one or more node units being operable to receive information from other node units and from one or more external sources, (Montestruque; at least column 9, lines 16-54; disclose a node communication network in which nodes of the network share information between each other.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above method, as taught by Rothman; to include the function of a method for interconnecting node units as taught by Montestruque. One of ordinary skill in the art would have been motivated to do this modification in order to obtain a distributed monitoring and control system for a fluid distribution system that has operational redundancy (is operable even when there is a malfunction in one of the node units), as suggested by Montestruque (column 6, lines 8-18).
The combination of Rothman and Montestruque appear to be silent on; one or more nodes incorporated in the conduit, each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: two node units; a node unit and the pump; or a node unit and a group of node unit, and such position being at any point therebetween so designated including a point devoid of intersections of conduits;
However, Montestruque (123) teaches; each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: (Montestruque (123); at least Fig. 1A; paragraph [0048] and [0054]; disclose a system and method of agents (nodes) used for collecting and transmitting data and wherein agents (202, 204, 205, 207, 208, 210, and 213) correspond to sewer pipes (conduit) (102, 104, 105, 107, 108, 110, and 113) thus the agents are representative of the conduit itself devoid of a pressure loss assembly)
two node units; a node unit and the pump; or a node unit and a group of node unit, and such position being at any point therebetween so designated including a point devoid of intersections of conduits; (Montestruque (123); at least Fig. 1A and 5; at least paragraphs [0008] and [0048]; disclose a sewer communication system that contains a plurality of assets and where each asset is provided an agent thus forming a node and wherein the associated nodes communicate information with each other to achieve optimal control of the system and further where nodes are situated between two other nodes, a group, and wherein some nodes are control assets such as a pump and thus nodes are positioned between a node and a pump. Further the nodes are located such that points are included which are devoid of intersections (i.e. Fig. 1A nodes 205 or 207).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the known water/fluid control system as taught by Rothman and Montestruque with the known method of positioning nodes between other nodes of the system as taught by Montestruque (123) to achieve the known result of a node communication network in a fluid system. One would be motivated to combine the disclosed references in order to provide a more efficient and robust fluid communication system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Regarding Claim 2; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The fluid distribution system of claim 1, wherein the system adjustments generated by the one or more node units including the following: 
(a) alteration of the position of the one or more valves of the one or more node units to an open position, a closed position, or any position between open and closed; (Rothman; at least paragraph [0005]; disclose wherein the system controls the alteration of the position of one or more valves)
and (b) alteration of the speed of the pump. (Rothman; at least paragraph [0006]; disclose wherein the system will adjust the speed of a variable pump of the system).

Regarding Claim 3; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The fluid distribution system of claim 1, wherein each of the one or more node units is one of the following types: -3- 
(a) a group node unit associated with a line pressure loss assembly (LLSA) that is operable to generate processed information that is flow target information and a change report that indicates any line pressure loss change required to achieve balance in the fluid distribution system, and further operable to receive from one or more node units flow target information and change reports and to process such flow target information and change reports with the flow target information and change report generated by the group node unit to generate net flow target information and a net change report that the group node unit transmits as flow target information and net change report to one of the one or more node units that is directly upstream of the group node unit; 
(b) a pump control node unit that is operable to receive from one or more node units flow target information and change reports and to process such flow target information and change reports to generate: (Rothman; at least paragraph [0005]; "a microprocessor that receives temperature information from the valves, and in turn provides commands to ... also utilize information as to the position of the valves" Note that "a pump control node unit" is "a computing device". Also, note that "change reports" is "information from the valves". Also, note that "flow target information" is "the position of the valves". Note that the position of the valves is used to regulate the speed of the pumps.)
a pump speed signal to indicate if a change in pump speed is required and to transmit the pump speed signal to the pump speed variable drive that utilizes the pump speed signal to make any alteration to the pump speed in accordance with the pump speed signal; (Rothman; at least paragraph [0017]; disclose a pump speed signal that is calculated and transmitted to a pump in order to adjust the pump to a desired speed)
Rothman appears to be silent on; and flow target information and to transmit the flow target information to any load node unit that is directly downstream of the pump; 
However, Montestruque teaches; (at least column 3, lines 15-19) The information is then sent through one or more rNodes 16 to an aNode 18 for controlling flow though the sewer system .." Note that "any load node unit" is "aNode". Reasons to combine the cited references are the same as disclosed in claim 1.
(c) a load node unit associated with a line pressure loss assembly (LLSA) that is operable to receive flow information and to generate load node unit information relating to the load node unit, and to utilize the flow information and the load node unit information to generate processed information that is flow target information and a change report, and further operable to transmit the flow target information and change report to one of the one or more node units that is directly upstream of the load node unit; 
or (d) a load control node unit associated with a line pressure loss assembly (LLSA) that is operable to receive virtual target controlled variable setting information and controlled variable information, and to generate load control node unit information relating to the load control node unit, and to utilize the virtual target controlled variable setting information, the controlled variable information and the load control node unit information to generate processed information that is flow target information and a change report, and further operable to transmit the flow target information and change report to one of the one or more node units that is directly upstream of the load node unit.

Regarding Claim 4; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The fluid distribution system of claim 1, wherein the one or more of the one or more node units are configured into one or more node unit groupings, (See Modified Fig. 2 – Note the node unit grouping is circled in the figure.)
and each one or-4- more node unit groupings incorporate one of the one or more nodes that is directly upstream or direction downstream of each of the one or more node units in the node unit grouping. (See Modified Fig. 2.X – Note the node units are the “self-regulating valves” – element 112. These self-regulating valves are placed in sequential branches that are downstream the fluid flow. Therefore, there is always a node downstream or upstream to other node. Arrows are pointing to the downstream direction of the fluid flow.). 

    PNG
    media_image1.png
    636
    925
    media_image1.png
    Greyscale

Modified Figure 2.X

Regarding Claim 5; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The fluid distribution system of claim 1, wherein one of the one or more node units is directly downstream of the pump in the conduit. (Rothman; See Modified Fig. 2.X – Note that element 104 (the pump) has an arrow that indicates the direction of the flow. Each element 112 (self-regulating valves) are in the downstream direction of the flow.)

    PNG
    media_image1.png
    636
    925
    media_image1.png
    Greyscale

Modified Figure 2.X

Regarding Claim 6; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The fluid distribution system of claim 1, operable to determine an operation locus for one or more of the one or more node units, and such node units being operable in accordance with the operation locus. (Rothman; at least paragraph [0014]; The present method for controlling pump speed in a conventional hydronic distribution system requires differential pressure control in which a pressure sensor typically monitors the differential pressure across the supply and return header or across one of the valves and load at the end of the system. The speed of the pumps are controlled to maintain a particular set-point pressure, which is generally established or predetermined so the system will continually have the necessary amount of process fluid flow at all anticipated loads and under all anticipated operating conditions.” See Fig. 2 - Note that the loads (elements 114) are connected in series with the elements 112 (self-regulating valves), which are the node units.).

Regarding Claim 7; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The fluid distribution system of claim 1, operable to determine an operation locus range for two or more of the one or more node units, and such node units being operable in accordance with the operation locus range. (Rothman; at least paragraph [0018]; “the self-regulating valves 112 provide the valve operating information 118, … be compared to a set-point … to maintain the fluid … within a predetermined … range.”).

Regarding Claim 8; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The fluid distribution system of claim 4, wherein one or more node unit groupings are configured in one or more fluid distribution sections, (See paragraph 0017. Also, see Modified Fig. 2 – Note that the “node unit grouping” (circled) is configured in a fluid distribution section (loop) as the fluid flows through each “heating or cooling coils 114” from the pumps (elements 104) and then returns to the “returning conduit”)
and the fluid distribution system is configured to incorporate the one or more fluid distribution sections, each of said one or more fluid distribution sections being connected to the return conduit on a downstream end. (See paragraph 0017. Also, see Modified Fig. 2.Y - Note that each fluid distribution section is discharging the fluid to the returning conduit.). 

    PNG
    media_image2.png
    687
    1062
    media_image2.png
    Greyscale

Modified Figure 2.Y 			“the return line”

Regarding Claim 9; the combination of Rothman, Montestruque, Montestruque (123) further teach; The fluid distribution system of claim 1, wherein one or more of the one or more node units has a thermal load connected downstream thereof and between such node unit and the return conduit. (Rothman; at least Fig. 2; paragraph [0017]; disclose wherein the valve (node) has chiller/boiler (102) (thermal load) connected downstream and between the node and return line).

Regarding Claim 10; the combination of Rothman, Montestruque, Montestruque (123) further teach; The fluid distribution system of claim 9, wherein the thermal load is a secondary distribution section incorporating a junction node, at least one sensor, one or more node units that are one or more secondary node units, and a secondary pump connected to a secondary pump variable speed drive. (Rothman; at least Fig. 2; paragraph [0017]; disclose wherein the chiller/boiler (102) (thermal load) incorporates a junction node (i.e. the point at which all valves (112) connect to the input of the chiller/boiler), sensor (110) is connected, the valves (112) represent secondary node units, and secondary pump (104)),

Regarding Claim 11; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The fluid distribution system of claim 1, further comprising one or more of the following:(a) one or more display units; and (b) one or more man machine interface units. (Montestruque; at least column 4, lines 21-23; disclose a display interface).

Regarding Claim 12; Rothman teaches; A method for generating and maintaining balanced of fluid flow and line pressure loss in a fluid distribution system comprising the steps of: -5-
(a) operating the fluid distribution system configured to incorporate: (i) a pump connected to a pump variable speed drive, and further connected to a conduit; (Rothman; at least Fig. 2; paragraphs [0005]-[0006]; disclose a variable speed pump in connection with a variable speed drive which is in fluid connection (i.e. via piping/conduit) with valves and a chiller of the system)
(ii) one or more nodes incorporated in the conduit, (Rothman; at least Fig. 2; paragraph [0006]; disclose a plurality of self-regulating valves and pumps (nodes) which are in fluid communication with each other (i.e. incorporated into the piping/conduit)
each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: two node units; a node unit and the pump; or a node unit and a group of node units, and such position being at any point therebetween so designated including a point devoid of intersections of conduits; 
(iii) one or more node units incorporated in the conduit; (Rothman; at least Fig. 2; paragraph [0006]; disclose a plurality of self-regulating valves and pumps (nodes) which are in fluid communication with each other (i.e. incorporated into the piping/conduit)
(iv) an electronic communications network (ECN) connecting each of the one or more node units to the one node unit that is directly upstream and to any one or more of the one or more node units that are directly downstream; (Rothman; at least paragraphs [0001] and [0007]; disclose connecting the nodes via a network communication and wherein one or more pumps (nodes) are directly upstream of valves (nodes) downstream from the pumps)
and (v) a return conduit; (Rothman; at least paragraph [0017]; the return line)
and (b) each of the one or more node units: receiving information from other node units and from one or more external sources; (Rothman; at least paragraph [0016]; disclose wherein a processor (external source) provides speed control adjustment information to the one or more pumps (nodes))
processing the received information to produce processed information for the purpose of determining if balanced flow in the conduit and line pressure loss at the one or more nodes is achieved; generating system adjustments to create balanced flow and line pressure loss in the fluid distribution system; (Rothman; at least paragraphs [0017]-[0020]; disclose wherein the system process valve position, temperature, and pressure information which is utilized by an algorithm for determining a balanced flow condition and adjusting a speed of the variable pump to achieve a balanced flow)
and transmitting the processed information to one of the one or more node units that is upstream or to the pump variable speed drive via the ECN; (Rothman; at least paragraph [0005]; transmitting processed information to control the variable speed of a pump)
and (c) each of the one or more node units and the pump operating after initiation of the fluid distribution system to achieve a high efficiency energy transfer devoid of any of the following: specific absolute flow limit value settings for any pressure value; specific absolute pump speed settings for any exact pump speed; and any manual adjustment of any one or more valves of the one or more node units. (Rothman; at least paragraph [0016]; disclose wherein the system utilizes self-regulating valves which share valve information with a microprocessor which then uses an algorithm to determine a lowest pump speed (exact pump speed) in order to balance flow and reduce energy loss at the valves).
Rothman appears to be silent on; each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: two node units; a node unit and the pump; or a node unit and a group of node units, and such position being at any point therebetween so designated including a point devoid of intersections of conduits; 
and (b) each of the one or more node units: receiving information from other node units and from one or more external sources;
However, Montestruque teaches; and (b) each of the one or more node units: receiving information from other node units and from one or more external sources; (Montestruque; at least column 9, lines 16-54; disclose a node communication network in which nodes of the network share information between each other.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above method, as taught by Rothman; to include the function of a method for interconnecting node units as taught by Montestruque. One of ordinary skill in the art would have been motivated to do this modification in order to obtain a distributed monitoring and control system for a fluid distribution system that has operational redundancy (is operable even when there is a malfunction in one of the node units), as suggested by Montestruque (column 6, lines 8-18).
The combination of Rothman and Montestruque appear to be silent on; each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: two node units; a node unit and the pump; or a node unit and a group of node units, and such position being at any point therebetween so designated including a point devoid of intersections of conduits;
However, Montestruque (123) teaches; each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: two node units; (Montestruque (123); at least Fig. 1A; paragraph [0048] and [0054]; disclose a system and method of agents (nodes) used for collecting and transmitting data and wherein agents (202, 204, 205, 207, 208, 210, and 213) correspond to sewer pipes (conduit) (102, 104, 105, 107, 108, 110, and 113) thus the agents are representative of the conduit itself devoid of a pressure loss assembly)
a node unit and the pump; or a node unit and a group of node units, and such position being at any point therebetween so designated including a point devoid of intersections of conduits; (Montestruque (123); at least Fig. 1A and 5; at least paragraphs [0008] and [0048]; disclose a sewer communication system that contains a plurality of assets and where each asset is provided an agent thus forming a node and wherein the associated nodes communicate information with each other to achieve optimal control of the system and further where nodes are situated between two other nodes, a group, and wherein some nodes are control assets such as a pump and thus nodes are positioned between a node and a pump. Further the nodes are located such that points are included which are devoid of intersections (i.e. Fig. 1A nodes 205 or 207).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the known water/fluid control system as taught by Rothman and Montestruque with the known method of positioning nodes between other nodes of the system as taught by Montestruque (123) to achieve the known result of a node communication network in a fluid system. One would be motivated to combine the disclosed references in order to provide a more efficient and robust fluid communication system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Regarding Claim 13; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The method of claim 12, further incorporating the following steps: -6- 
(a) each of the one or more nodes units determining an operation locus and operating in accordance with the received processed information and the operation locus; (Rothman; at least paragraph [0014]; “a pressure sensor typically monitors the differential pressure across the supply and return header or across one of the valves and load at the end of the system. The speed of the pumps are controlled to maintain a particular set-point pressure, which is generally established or predetermined so the system will continually have the necessary amount of process fluid flow at all anticipated loads and under all anticipated operating conditions.” See Fig. 2 - Note that the loads (elements 114) are connected in series with the elements 112 (self-regulating valves), which are the node units.)
and (b) one or more of the one or more node units determining an operation locus range and transmitting processed information that effects operation of the fluid distribution system in accordance with the operation locus range. (Rothman; at least paragraph [0018]; “the self-regulating valves 112 provide the valve operating information 118, … be compared to a set-point … to maintain the fluid … within a predetermined … range.” Note that “transmitting processed information that effects operation” is “provide the valve operating information 118”.).

Regarding Claim 14; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The method of claim 12, wherein each of the one or more node units is one of the following types and the fluid distribution system incorporates the following steps in relation to each of the types of node units: (a) a group node unit associated with a line pressure loss assembly (LLSA) generating processed information that is flow target information and a change report that indicates any line pressure loss change required to achieve balance in the fluid distribution system, and further receiving from one or more node units flow target information and change reports and processing such flow target information and change reports with the flow target information and change report generated by the group node unit and thereby generating net flow target information and a net change report that the group node unit transmits as flow target information and net change report to one of the one or more node units that is directly upstream of the group node unit; 
(b) a pump control node unit receiving from one or more node units flow target information and change reports and further processing such flow target information and change reports to generate: (Rothman; at least paragraph [0005]; "a microprocessor that receives temperature information from the valves, and in turn provides commands to ... also utilize information as to the position of the valves" Note that "a pump control node unit" is "a computing device". Also, note that "change reports" is "information from the valves". Also, note that "flow target information" is "the position of the valves". Note that the position of the valves is used to regulate the speed of the pumps.)
a pump speed signal to indicate if a change in pump speed is required and transmitting the pump speed signal to the pump speed variable drive that utilizes the pump speed signal to make any alteration to the pump speed in accordance with the pump speed signal; (Rothman; at least paragraph [0017]; disclose a pump speed signal that is calculated and transmitted to a pump in order to adjust the pump to a desired speed)
Rothman appears silent on; and flow target information and transmitting the flow target information to any load node unit that is directly downstream of the pump; 
However, Montestruque teaches; (at least column 3, lines 15-19) The information is then sent through one or more rNodes 16 to an aNode 18 for controlling flow though the sewer system .." Note that "any load node unit" is "aNode". Reasons to combine the cited references are the same as disclosed in claim 1.
(c) a load node unit associated with a line pressure loss assembly (LLSA) receiving flow information, generating load node unit information relating to the load node unit, and utilizing the flow information and load node unit information to generate processed information that is flow target information and a change report, and further transmitting the flow target information and change report to one of the one or more node units that is directly upstream of the load node unit; or -7- 
(d) a load control node unit associated with a line pressure loss assembly (LLSA) receiving virtual target controlled variable setting information and controlled variable information, generating load control node unit information relating to the load control node unit, and utilizing the virtual target controlled variable setting information, the controlled variable information, and the load control node unit information to generate processed information that is flow target information and a change report, and further transmitting the flow target information and change report to one of the one or more node units that is directly upstream of the load node unit.

Regarding Claim 15; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The method of claim 14, incorporating one or more of the further steps:(a) one or more of the load node units receiving information from an external source that one or more of the following: a thermal load; and one or more external probes; and (b) one or more of the load control node units receiving information from an external source that is one or more of the following: a thermal load; and one or more external probes. (Montestruque; at least column 3, lines 50-54; “… an iNode 14 … acquire information gathered by an …, a pressure sensor, a temperature sensor, …., etc.”).

Regarding Claim 16; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The method of claim 15, incorporating the steps of the fluid distribution system operating to achieve equal temperatures in any thermal load that is a secondary distribution section and any primary distribution section for the fluid distribution system, (Rothman; at least paragraph [0006]; “a plurality of sensors respectively cooperating with the plurality of self-regulating valves…the sensors configured to determine a temperature of the fluid leaving the respective valve …to drive the position of the valves to best match the fluid requirement” See Modified Fig. 2.B – Note that the temperature of the secondary distribution section is measured with the sensors connected to the self-regulating valves (ELEMENT 112) for each coil (element 114). In this instance each coil is a “thermal load”. Note that the “return line” is part of both the primary and the secondary distribution section.  Therefore, the temperature of the fluid in the primary distribution section is measured by these temperature sensors ([0019]-“the return fluid temperature information 118”). Therefore, the “achieve equal temperatures” is “to best match the fluid requirement”.)
said secondary distribution section being downstream of a load node unit or a load control node unit in the primary distribution section, (Rothman; See Modified Fig, 2.B; Note that in this instance each variable frequency drive and pump (element 104 + element 106) is a load control node unit that is upstream the secondary distribution section. Therefore, the secondary distribution section is downstream this load control node unit. This interpretation is based on the fact that this hydronic system includes a load component in the form of element 104 + element 106 (a mechanical load control unit)

    PNG
    media_image3.png
    675
    1062
    media_image3.png
    Greyscale

Modified Fig. 2.B

and the secondary distribution system incorporating a temperature sensor, and incorporating the following steps: (a) the temperature sensor measuring the temperature of the fluid in the secondary distribution section; (Rothman; at least paragraph [0006]; “a plurality of sensors respectively cooperating with the plurality of self-regulating valves…the sensors configured to determine a temperature of the fluid leaving the respective valve”)
(b) the node unit in the primary distribution section that is upstream of the secondary distribution section measuring the temperature of the fluid at said node unit; (Rothman; at least paragraphs [0018-0019]; “the self-regulating valves 112 provide the valve operating information 118 … the return fluid temperature information 118” – Note that return fluid temperature information is measured by each sensor in the self-regulating valves.
Note that the self-regulating valves (node units) are positioned after the coils (downstream the coils). This “return line” is also part of the primary distribution section. Now, if you consider that this fluid is reentering the secondary distribution section (after is pumped), then each self-regulating valve is a node unit in the return line, which is also part of primary distribution section. Therefore, each self-regulating valve is a node unit in the primary distribution section.). 
and (c) said node unit comparing the temperature of the fluid in the secondary distribution section to the temperature of the fluid in the primary distribution section, (Rothman; at least paragraph [0018]; “the self-regulating valves 112 provide the valve operating information 118, which …include, …fluid temperatures of the fluid leaving the each valve 112, respectively, … compared to a set-point temperature … to maintain the fluid temperatures within a predetermined temperature range.” Also, see paragraph [0024] – “the set point to the chiller or boiler 202” –  Note that the set point of the chiller in paragraph 24 is the set-point temperature used in paragraph 18 to which the temperature of the fluid leaving the valve is being compared with. Note that “the temperature of the fluid in the secondary distribution section” is “fluid temperatures of the fluid leaving the each valve 112” and “the temperature of the fluid in the primary distribution section” is “the set point to the chiller or boiler 202”)
and operating to adjust the valves of such node unit and to transmit the temperature comparison to an upstream node unit for the purpose of achieving an equal temperature of the fluid in the primary distribution section and the secondary distribution section. (Rothman; at least paragraph [0006]; “a plurality of sensors respectively cooperating with the plurality of self-regulating valves…the sensors configured to determine a temperature of the fluid leaving the respective valve …to drive the position of the valves to best match the fluid requirement …The processor will then calculate the required speed of the pump from the position of the valve and provide speed control to the variable speed drive to establish a desired speed of the pump.” Note that the equal temperature is achieved in both the primary and the secondary distribution section as both the valves and pumps receive adjustment values. 
Also see paragraph 24 – Note that the self-regulating valve transmits the temperature value to a variable frequency drive connected to the pump which is in an upstream fluid direction in the primary distribution section. Therefore, in this instance this “upstream node unit” is the variable frequency drive connected to a microprocessor).

Regarding Claim 17; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The method of claim 14, incorporating the step of the group node units generating the net flow target information and a net change report relating to one or more node units downstream of the group node unit, (Montestruque; at least column 3, lines 15-18; “… the iNode 14 collects information from a sensor 21. The information is then sent through one or more rNodes 16 to an aNode 18 for controlling flow though the sewer system.” 
Note that the information collected from the sensor is sent to an aNode and used to controlling flow of the system. Therefore, this “information” is “the net flow target information and a net change report”. See Fig. 2 – Note the interconnection between the nodes.), 
said one or more node units downstream of the group node unit all being directly downstream of the one of the one or more nodes that is directly downstream of the group node unit, the group node unit and such downstream one or more node units being configured in a node unit grouping. (Montestruque; at least column 10 lines 66-67 ; column 11 lines 1-5; “This is accomplished by having each of the aNodes 18 make local decisions about actuation on the basis of the head measured by the nodes 12 immediately upstream and downstream from each aNode 18.” See Fig. 1 – Note that there are nodes upstream and downstream of each aNode. Also, note that Upstream and downstream nodes from aNode are configured in groupings.

    PNG
    media_image4.png
    627
    784
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    615
    836
    media_image5.png
    Greyscale



Regarding Claim 18; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The method of claim 12, incorporating the step of transferring information in any of the following: (a) from one or more of the one or more node units to one or more display units; and (b) bi-directionally between one or more man machine interface units and one or more of the one or more node units, whereby the fluid distribution system is operable in accordance with the information received from the one or more man machine interface units. (Montestruque; at least column 4, lines 17-29; “a serial interface 36. … for example a key board/display interface. The serial interface 36 allows a high degree of node programming … and allows for easy debugging, setting and reading program parameters and other general node interface.” Note that “node programming” is a “transferring information…bi-directionally”.).

Regarding Claim 19; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The method of claim 12, incorporating the step of the one or more node units operating to balance the flow and line loss pressure in the fluid distribution system that is one of the following: a constant volume system; a variable flow system; and a combination of a constant volume system and a variable flow system. (Rothman; at least paragraph [0025];“As one or more of the valves 212 open, …there is more demand for process fluid in the system 200, and …provides a signal to the variable speed drive 206 to increase the pump speed to meet the fluid flow demand.” Note that the flow varies according to the opening of one or more of the valves).

Regarding Claim 20; the combination of Rothman, Montestruque, and Montestruque (123) further teach; The method of claim 14, incorporating the steps of the load node unit, the load control node unit, and the group node unit, each generating the change report to indicate a requirement for the line pressure to be increased, decreased, or have a null change at the one of the one or more nodes that is directly upstream thereof. (Montestruque; at least column 11, lines 47-50; “The control law says that if the head difference exceeds a level set … then the corresponding anode 18 should increase flow, otherwise the flow should be decreased or stopped.”). 

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 

In particular, the applicant argues, see pages 9-10, that the disclosed references of Rothman, Montestruque, and Montestruque (123) fail to explicitly teach the new limitations of, “one or more nodes incorporated in the conduit, each node being a conduit portion itself, each at a specific identified position in the conduit, wherein the conduit portion itself is devoid of a line pressure loss assembly that is positioned between any of the following: two node units; a node unit and the pump; or a node unit and a group of node unit, and such position being at any point therebetween so designated including a point devoid of intersections of conduits.”
More specifically, the applicant argues that the three references fail to teach “nodes being a conduit portion itself, each at a specific identified location in the conduit” and “the conduit portion itself is devoid of a line pressure loss assembly…”.
The office respectfully disagrees. 
As detailed in the 103 rejection section of this office action, the reference of Montestruque (123) discloses the new limitations as currently claimed. In particular, with reference to at least at least Fig. 1A; paragraph [0048] and [0054]; Montestruque (123) discloses a system and method of agents (nodes) used for collecting and transmitting data and wherein particular agents (202, 204, 205, 207, 208, 210, and 213) correspond to sewer pipes (conduit) (102, 104, 105, 107, 108, 110, and 113) of the system. These sections of pipes (conduit) do not contain any line pressure loss assemblies such as valves, heat exchangers, pumps, etc. As such, the reference of Montestruque explicitly teaches wherein the nodes are a pipe (conduit) section itself.


In order to further prosecution, the office would like to recommend incorporating the limitations of either claim 3, subset (a) or claim 3, subset (d) into independent form as a way to overcome the current art of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER W CARTER/Examiner, Art Unit 2117